LECHE, J.
The record in this case presents two appeals, one from a judgment dissolving a writ of provisional seizure and the other from a judgment maintaining an exception of no cause of action.
Plaintiff in his petition claims rent under an alleged lease in which he admits that no agreement was entered into as to the amount of rent to be charged, and he alleges that the sum of two hundred dollars would be a fair and just amount. He then prays for a provisional seizure and for judgment in the sum of two" hundred dollars. Both' pleas filed by defendant are based upon the ground that the facts alleged in the petition do not disclose the existence of any lease. These pleas were properly maintained, the provisional seizure was properly set aside and the suit properly dismissed, and the two appeals may therefore be disposed of in one judgment.
The price is an essential element in the contract of lease. In such a contract, like the contract of sale, three things are absolutely necessary, to-wit: The thing, the price, and the consent.
The judgment dissolving the provisional seizure condemns defendant to pay thirty-five dollars as damages for attorney’s fees. That is just and legal.
The judgments appealed from are affirmed.